NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE WILLIAMS,                                 No. 16-56854

                Plaintiff-Appellant,            D.C. No. 2:16-cv-06744-PA-KK

 v.
                                                MEMORANDUM*
STEVEN GARCIA, Parole Officer
Individually and in his Official Capacity; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Lance Williams, a California state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the filing fee

after denying his application to proceed in forma pauperis (“IFP”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We may affirm on any

ground supported by the record. Id. at 617. We affirm.

      The district court properly denied Williams’ motion to proceed IFP because

at the time Williams filed the complaint, he had filed three actions that qualified as

“strikes,” and he did not plausibly allege that he was “under imminent danger of

serious physical injury” at the time he lodged the complaint. See 28 U.S.C.

§ 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (“[P]rior dismissal

on a statutorily enumerated ground counts as a strike even if the dismissal is the

subject of an appeal.”); Belanus v. Clark, 796 F.3d 1021, 1030 (9th Cir. 2015)

(dismissal for failure to state a claim because claims were time barred properly

counted as a strike); Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007)

(discussing the imminent danger exception to § 1915(g)).

      AFFIRMED.




                                          2                                    16-56854